UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7788



CHARLES E. HINTON,

                                              Plaintiff - Appellant,

          versus


AMY M. SIFFORD; RICHARD W. JACOBSEN,        JR.;
PATRICK M. MARTIN; RAMONA MASTERTON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-00-541-1-3-MU)


Submitted:   April 27, 2001                    Decided:   May 3, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Charles E. Hinton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles E. Hinton appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (1994) complaint.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Hinton v. Sifford, No. CA-00-541-1-3-MU (W.D.N.C. Nov.

15, 2000).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2